DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/12/202 has been entered. Claims 1-5, 11-19, 21-27, and 30-33 remain pending the application.

Response to Arguments
Applicant's arguments filed on 8/12/2022 have been fully considered but they are moot.
Applicant argues on pages on page 12 the previous rejection fails to address the newly added limitations to claim 1 related to verifying registration and performing re-registration. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Johnson et al. (US20170119339, hereafter Johnson) to disclose these limitations in the claim. Accordingly, this argument is moot.
Applicant argues on pages 12-14 that Ferro fails to disclose the newly added limitations to claims 24 and 30. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Pedley et al. (US20160080732, hereafter Pedley) to disclose these limitations in the claim. Accordingly, this argument is moot.
Applicant argues on pages 14-16 that Ferro fails to disclose the newly added limitations to claim 25. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Harrison et al. (US20140168264, hereafter Harrison) and Rochford et al. (US20180197336, hereafter Rochford) to disclose these limitations in the claim. Accordingly, this argument is moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, claim 32 recites the limitation “the other anatomical structure”. There is insufficient antecedent basis for this limitation in the claim. No “other anatomical structure as previously been set forth”. It is unclear how this structure relates to the anatomical structure previously set forth. Clarification is required. Additionally, claim 32 recites the limitation “the anatomical structure […] is a second anatomical structure”. It is unclear how this limitation further limits the claim. Is this limitation attempting to require a first anatomical structure?  What makes the anatomical structure a second anatomical structure? Clarification is required. For examination purposes, a reference disclosing performing a registration of a first anatomical structure with a second updated anatomical structure will be interpreted as meeting these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 11-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ferro et al. (US20170071673, hereafter Ferro) and Johnson et al. (US20170119339, hereafter Johnson).
Regarding claim 1, Ferro discloses in Figures 1 and 14-16 a computer-implemented method to provide augmented reality in relation to a patient (Ferro, Para 28; “The system uses augmented reality with the real time measurement array to assist the surgeon with placement of the cut guides by displaying virtual cutting planes onto a live image of the bone produced in reference to the physical cut guide before the cut guide is fixed into place”), the method comprising:
i. receiving (Figure 14, step 202), by at least one processor (Processors 106), images of a real 3D space containing the patient and one or more targets associated with respective objects and/or anatomical structures of the patient in the real 3D space (Ferro, Para 79; “At block 202, the method 200 includes receiving information, collected by the measurement device(s) 102 and/or the camera(s) 120, of a surface of a bone of a limb of a patient”), the images received from a single optical sensor unit (Ferro measurement devices 102 and/or cameras 120; Para 32 describing several examples) having a field of view of the real 3D space containing the patient and one or more targets (Ferro, Para 81; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space. Position coordinates of the tracked reference points can be determined referenced to the measurement device(s) 102 and/or the camera(s) 120 performing the tracking”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices);
ii. determining tracking information from the images for respective ones of the one or more targets (Ferro, Figure 14; steps 206-208) (Ferro, Para 81-82; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points […] the method 200 includes recognizing a position and a movement of a surgical device in physical space based on tracked reference points positioned on the surgical device”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices);
iii. registering an anatomical structure of the patient in a computational 3D space maintained by the at least one processor using tracking information for a respective target associated with the anatomical structure (Ferro, Figure 14, steps 204-210) (Ferro, Para 81-82; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space”), generating a corresponding position and orientation of the anatomical structure in the computational 3D space from a position and orientation of the anatomical structure in the real 3D space (Ferro, Para 83; “At block 210, the method 200 includes providing for display a virtual image overlaid onto the visual model of the bone, and the virtual image includes information for assistance of placement of the surgical device at a position on the bone based on the position and the movement of the surgical device in physical space”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices);
iv. aligning an overlay model of an augmented reality overlay to a desired position and orientation in the computational 3D (Ferro, Para 49; “FIG. 3 illustrates an example visual model 122 of a bone, according to an example embodiment. The visual model shows an outline of the bone in 3D to illustrate features of the bone.”) space relative to the corresponding position and orientation of the anatomical structure (Ferro, Para 81; “causing the visual model of the bone to reflect the position and the movement of the bone in physical space”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices); and
v. rendering and providing the augmented reality overlay for display on a display screen in the desired position and orientation (Ferro, Para 83; “At block 210, the method 200 includes providing for display a virtual image overlaid onto the visual model of the bone, and the virtual image includes information for assistance of placement of the surgical device at a position on the bone based on the position and the movement of the surgical device in physical space”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices).
Ferro does not clearly and explicitly disclose using the display to verify the registration and reperforming steps i. to v. when the registration is incorrect.
“Reperforming steps i. to v. when the registration is incorrect” is interpreted as being a contingent limitation since this step is contingent on the registration being incorrect. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04. Accordingly, this limitation is not given patentable weight. However, in the interests of compact prosecution, the following prior art rejection is provided.
In an analogous 3D imaging system field of endeavor Johnson discloses using a displayed 3D image to verify registration (Johnson, Para 160; "software-based tool used by the robot system may check a previous 3D registration. To use this tool, the user may select a point on the x-ray image that is meaningful (a point of interest), such as the tip of a bony process. The robot system may be able to construct the infinite vector in 3D space on which the point of interest lies. Since the 3D medical image space is registered to the navigation tracking cameras, the vector may be displayed on the 3D medical image and shown to the user on a computer monitor. The user may verify or inspect the displayed 3D medical image to ensure that the vector crosses the anatomy of interest at the correct location (in other words, check to determine if the 3D infinite vector passes through the point of interest)"), and
reperforming registration when the registration is incorrect (Johnson, Para 173; "Assuming a registration error between the 3D imaging space and the 3D tracking space, a user may attempt to repair the registration. A first approach could be to conduct a new registration using, for example, an intra-operative CT scan. As such, a new CT would need to be obtained with the registration fixture in place").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferro to include using the display to verify the registration and reperforming steps i. to v. when the registration is incorrect in order to allow a user to verify registration in order to avoid errors due to inaccurate registration as taught by Johnson (Johnson, Para 11-13).
Ferro as modified by Johnson above is interpreted as disclosing reperforming steps i. to v. when the registration is incorrect because Ferro uses steps i. to v. to perform registration and Johnson modifies Ferro to redo registration when registration is incorrect.

Regarding claim 2, Ferro as modified by Johnson above discloses all of the limitations of claim 1 as discussed above.
Ferro as modified by Johnson above further discloses providing the images of the real 3D space for display on the display screen to simultaneously visualize the anatomical structure and the augmented reality overlay (Ferro, Para 83; “At block 210, the method 200 includes providing for display a virtual image overlaid onto the visual model of the bone, and the virtual image includes information for assistance of placement of the surgical device at a position on the bone based on the position and the movement of the surgical device in physical space”) (Ferro, Para 60; “Thus, the camera(s) 120 can capture the live image 138 of the bone during surgery, and the processor(s) 106 can further provide for display the virtual image 140 overlaid on the live image 138 of the bone”).

Regarding claim 4, Ferro as modified by Johnson above discloses all of the limitations of claim 1 as discussed above.
Ferro as modified by Johnson above further discloses, in real time and in response to a relative movement of the anatomical structure and the optical sensor unit in the real 3D space, wherein a pose of the respective target associated with the anatomical structure continuously indicates the position and orientation of the anatomical structure in the real 3D space (Ferro, Para 94; “Next, as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee. The augmented reality data includes a live direct or indirect view of a physical, real-world environment of the surgery whose elements are augmented (or supplemented) by computer-generated sensory input such as sound, video, or graphics data. In this example, the augmented reality will give the surgeon a real time view of the surgery with scanned data overlaid to help the surgeon precisely place the cut guides. The system may provide an augmented reality display including the live image of the bone in physical space supplemented by a computer-generated graphic of a cutting plane overlaid on the bone, for example”):
determining a moved position and orientation of the anatomical structure in the real 3D space using the images received from the optical sensor unit (Ferro, Para 94; “Next, as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee.”) (Ferro, Para 52; “The measurement device(s) 102 and/or the camera(s) 120 tracks the reference points 124, 126, and 128 by continuously taking measurements during surgery to identify movement of the bone, and provides information of movement of the bone to the processor(s) 106. The processor(s) 106 can update a viewpoint of the visual model of the bone to reflect the position and the movement of the bone in physical space. In this way, the surgeon will have a visual model of the bone on the display 118 that accurately reflects the position of the bone during surgery”);
updating the aligning of the augmented reality overlay relative to the moved position and orientation of the anatomical structure to determine a moved desired position and orientation of the augmented reality overlay (Ferro, Para 94; “Next, as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee.”) (Ferro, Para 52; “The measurement device(s) 102 and/or the camera(s) 120 tracks the reference points 124, 126, and 128 by continuously taking measurements during surgery to identify movement of the bone, and provides information of movement of the bone to the processor(s) 106. The processor(s) 106 can update a viewpoint of the visual model of the bone to reflect the position and the movement of the bone in physical space. In this way, the surgeon will have a visual model of the bone on the display 118 that accurately reflects the position of the bone during surgery”); and
providing the augmented reality overlay for display in the moved desired position and orientation (Ferro, Para 94; “Next, as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee.”) (Ferro, Para 52; “The measurement device(s) 102 and/or the camera(s) 120 tracks the reference points 124, 126, and 128 by continuously taking measurements during surgery to identify movement of the bone, and provides information of movement of the bone to the processor(s) 106. The processor(s) 106 can update a viewpoint of the visual model of the bone to reflect the position and the movement of the bone in physical space. In this way, the surgeon will have a visual model of the bone on the display 118 that accurately reflects the position of the bone during surgery”).

Regarding claim 5, Ferro as modified by Johnson above discloses all of the limitations of claim 4 as discussed above.
Ferro as modified by Johnson above further discloses wherein the respective target associated with the anatomical structure is either 1) attached to the anatomical structure such that one or both of the optical sensor unit and anatomical structure are free to move in the real 3D space (Ferro, Para 53-54; “The reference points 124, 126, and 128 may be virtual reference points. In another example, physical reference points can be attached to the patient through adhesive properties, marking or coloring the patient, pinning the reference points, and other techniques as well. These points will act as an array and can be used by the measurement device(s) 102 to recognize where the bone is in relation to the visual model 122 for the registered bone”) or 2) attached to another object while the location of anatomical structure remains constant in the real 3D space and the optical sensor unit alone is free to move in the real 3D space (Ferro, Para 55; “For example, a portion of the limb of the patient or a foot of the patient can be rigidly positioned within the positioning device, and the measurement device(s) 102 and/or the camera(s) 120 track a reference point positioned on the positioning device. The processor(s) then can determine the position and movement of the bone from the tracked positioning device due to alignment of the limb of the patient or the foot of the patient within the positioning device”).

Regarding claim 11, Ferro as modified by Johnson above discloses all of the limitations of claim 1 as discussed above.
Ferro as modified by Johnson above further discloses wherein the overlay model is a 3D model of a mechanical axis model and the augmented reality overlay is an image of a mechanical axis and/or a further axis or plane, a location of which is determined relative to a location of the mechanical axis of the anatomical structure (Ferro, Para 62-63; “FIG. 8 illustrates a conceptual portion of a limb of a patient as in FIG. 4 with a plane shown, according to an example embodiment. The reference points 124, 126, and 128 are used to calculate a mechanical axis of the limb […] The processor(s) 106 can also calculate the axis 146 of the limb based on the visual model 122 and the position and the movement of the bone in physical space, and the axis can include one of a mechanical axis”).

Regarding claim 12, Ferro as modified by Johnson above discloses all of the limitations of claim 11 as discussed above.
Ferro as modified by Johnson above further discloses determining the mechanical axis of the anatomical structure using tracking information obtained from target images as the anatomical structure is rotated about an end of the anatomical structure (Ferro, Para 64; “Then a line 156 from the point at the center of rotation to the placed point(s) will be the mechanical axis, and a plane 144 can be determined as discussed above”).

Regarding claim 13, Ferro as modified by Johnson above discloses all of the limitations of claim 12 as discussed above.
Ferro as modified by Johnson above further discloses wherein the further axis and/or plane is a resection plane (Ferro, Para 85-87; “the method 200 can include providing a virtual view of a resection on the bone […] Once the mechanical axis is established, the cutting guide will be able to be adjusted in multiple different axes to create the proper resection”) (Ferro, Para 67; “Thus, the processor(s) 106 may further provide a virtual view of a resection on the bone for display”).

Regarding claim 14, Ferro as modified by Johnson above discloses all of the limitations of claim 13 as discussed above.
Ferro as modified by Johnson above further discloses wherein the location of the resection plane along the mechanical axis model is adjustable in response to user input thereby to adjust the desired position and orientation of the resection plane in the augmented reality overlay (Ferro, Para 101; “As shown at block 266, the surgeon will then place the tibial positioning guide. Following, at block 268, the tibial cut guide will be placed in the positioning system. Next, at block 270, the surgeon will place the femoral cut guide positioning system. At block 272, the surgeon will place the distal cut guide in the positioning system. At block 274, the posterior and chamfer cut guide will be positioned in the same way”).

Regarding claim 15, Ferro as modified by Johnson above discloses all of the limitations of claim 11 as discussed above.
Ferro as modified by Johnson above further discloses wherein the anatomical structure is a femur (Ferro, Para 64; “FIG. 9 illustrates a conceptual portion of a limb of a patient with a plane shown, and FIG. 10 illustrates a conceptual portion of a limb of a patient with a mechanical axis shown, according to an example embodiment. In this example, for the femur, point 152 (virtual or physical) will be placed on the exposed distal femur”).

Regarding claim 16, Ferro as modified by Johnson above discloses all of the limitations of claim 15 as discussed above.
Ferro as modified by Johnson above further discloses registering a tibia of a same leg of the patient in the computational 3D space, the tibia coupled to a tibia target of the one or more targets, the at least one processor determining a position and orientation of the tibia in the real 3D space to generate a corresponding position and orientation of the tibia in the computational 3D space from tracking information determined from images of the tibia target (Ferro, Para 47; “As a specific example for a knee surgery, once the distal end of the femur and tibia are exposed to the greatest degree during surgery, the bone will be registered into the system 100. Registration of the bone can occur entirely intraoperatively to provide the most up to date and accurate data of the anatomy of the patient”);
aligning a second overlay model of a second augmented reality overlay to a second desired position and orientation in the computational 3D space relative to the corresponding position and orientation of the tibia; and providing the second augmented reality overlay for display on the display screen in the second desired position and orientation (Ferro, Para 6869; “Augmented reality may also be used to overlay the virtual cut planes 144, 148, and 158 onto the live image 138 of the patient's exposed femur and tibia. This augmented reality view could also combine aspects of the visual model 122 of the bone with a live view to generate the best suited view for the surgeon […] the surgeon is able to virtually place a tibial and femoral prosthesis intraoperatively on top of the visual model 122 of the registered bone”).

Regarding claim 17, Ferro as modified by Johnson above discloses all of the limitations of claim 16 as discussed above.
Ferro as modified by Johnson above further discloses wherein registering uses images of one of the targets attached to a probe where the probe identifies first representative locations on the tibia with which to define a first end of the tibia and second identifying locations about an ankle of the patient with which to define a second end (Ferro, Para 87; “have the processor(s) 106 draw a virtual line that connects the virtual midline from the patient's ankle up to the ACL footprint”) and a mechanical axis of the tibia (Ferro, Para 62; “The reference points 124, 126, and 128 are used to calculate a mechanical axis of the limb. Reference points 126 and 128 will be on each side of the malleoli, and reference point 124 will be on the anterior cruciate ligament (ACL) footprint, as shown in FIG. 4. A midpoint between reference points 126 and 128 can be calculated, and then a line 146 between the midpoint and the reference point 124 will be the mechanical axes for the tibia”).

Regarding claim 18, Ferro as modified by Johnson above discloses all of the limitations of claim 16 as discussed above.
Ferro as modified by Johnson above further discloses tracking movement of the position and orientation of the tibia in the real 3D space (Ferro, Para 47; “As a specific example for a knee surgery, once the distal end of the femur and tibia are exposed to the greatest degree during surgery, the bone will be registered into the system 100. Registration of the bone can occur entirely intraoperatively to provide the most up to date and accurate data of the anatomy of the patient”);
updating the corresponding position and orientation of the tibia in response to the movement of the position and orientation of the tibia in the real 3D space; updating the aligning of the second augmented reality overlay relative to the position and orientation of the tibia as moved to determine the second desired position and orientation as moved; and providing the second augmented reality overlay for display in the second desired position and orientation as moved; aligning a second overlay model of a second augmented reality overlay to a second desired position and orientation in the computational 3D space relative to the corresponding position and orientation of the tibia; providing the second augmented reality overlay for display on the display screen in the second desired position and orientation (Ferro, Para 6869; “Augmented reality may also be used to overlay the virtual cut planes 144, 148, and 158 onto the live image 138 of the patient's exposed femur and tibia. This augmented reality view could also combine aspects of the visual model 122 of the bone with a live view to generate the best suited view for the surgeon […] the surgeon is able to virtually place a tibial and femoral prosthesis intraoperatively on top of the visual model 122 of the registered bone”).

Regarding claim 19, Ferro as modified by Johnson above discloses all of the limitations of claim 18 as discussed above.
Ferro as modified by Johnson above further discloses determining a location of each of the augmented reality overlay of the femur and the augmented reality overlay of the tibia (Ferro, Para 51; “The measurement device(s) 102 and/or the camera(s) 120 also track one or more reference points positioned on one or more bones”) and indicating a relative location to one another to denote at least one of proximity and intersection (Ferro, Para 6869; “Augmented reality may also be used to overlay the virtual cut planes 144, 148, and 158 onto the live image 138 of the patient's exposed femur and tibia. This augmented reality view could also combine aspects of the visual model 122 of the bone with a live view to generate the best suited view for the surgeon […] the surgeon is able to virtually place a tibial and femoral prosthesis intraoperatively on top of the visual model 122 of the registered bone”) (Ferro, Para 74; “in FIG. 7, and a graphic illustrating placement of a prosthesis in relation to the bone and information indicating one or more of a lateral gap, a medial gap, and a valgus alignment of a knee of the patient with placement of the prosthesis, as shown in FIG. 13”).

Regarding claim 21, Ferro as modified by Johnson above discloses all of the limitations of claim 1 as discussed above.
Ferro as modified by Johnson above further discloses wherein the anatomical structure is surgically modified (Ferro, Para 70; “FIG. 11 illustrates a conceptual portion of the visual model 122 of a limb of a patient with a component(s) of the prosthesis 160 inserted, according to an example embodiment”) and wherein the overlay model is a 3D model of patient-specific human anatomical structure prior to replacement by a prosthetic implant (Ferro, Para 80; “At block 204, the method 200 includes determining the visual model 122 of the bone based on the collected information of the surface of the bone”) and the augmented reality overlay is an image representing the patient-specific human anatomical structure respectively (Ferro, Para 94; “Next, as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228”); and wherein the method comprises providing images of the patient for display on the display screen to simultaneously visualize the anatomical structure and the augmented reality overlay (Ferro, Para 6869; “Augmented reality may also be used to overlay the virtual cut planes 144, 148, and 158 onto the live image 138 of the patient's exposed femur and tibia. This augmented reality view could also combine aspects of the visual model 122 of the bone with a live view to generate the best suited view for the surgeon […] the surgeon is able to virtually place a tibial and femoral prosthesis intraoperatively on top of the visual model 122 of the registered bone”).

Regarding claim 22, Ferro as modified by Johnson above discloses all of the limitations of claim 1 as discussed above.
Ferro as modified by Johnson above further discloses wherein the overlay model is a 3D model defined from pre-operative images of the patient (Ferro, Para 48; “once the pre-operative images are obtained, the pre-operative imaging can be aligned with the collected information of the surface of the bone obtained during surgery to further determine the visual model of the bone based on the aligned pre-operative imaging with the collected information of the surface of the bone. Geometry from the pre-operative imaging can be matched with geometry of actual anatomy of the patient by performing point cloud analysis and imaging matching”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ferro and Johnson as applied to claim 1 above, and in further view of Beck (US20200305976, hereafter Beck).
Regarding claim 3, Ferro as modified by Johnson above discloses all of the limitations of claim 1 as discussed above.
Ferro does not clearly and explicitly disclose wherein the optical sensor unit comprises calibration data to determine 3D measurements from the images of the real 3D space provided by the optical sensor unit in 2D and the step of determining tracking information comprises using by the at least one processor the calibration data to determine the tracking information.
In analogous surgical planning system field of endeavor Beck discloses calibration data to determine 3D measurements from images of 3D space provided by an optical sensor unit in 2D and using the calibration data to determine tracking information (Beck, Para 11; “If a calibrated recording method or a calibrated recording device (e.g., a calibrated C-arm to which a number of markers are attached that can be identified by a navigation system) is used to generate the at least two two-dimensional recordings of the structure, then it is possible to determine or calculate the three-dimensional positions of the markers from the two-dimensional marker positions in the recordings or images […] The three-dimensional positions of the markers can thus be spatially ascertained. Further, and after a matching method using a previously obtained three-dimensional recording of the structure, the position and orientation of the three-dimensional structure can be spatially determined from the marker positions ascertained in this way, thus enabling the structure to be automatically registered”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferro as modified by Johnson above wherein the optical sensor unit comprises calibration data to determine 3D measurements from the images of the real 3D space provided by the optical sensor unit in 2D and the step of determining tracking information comprises using by the at least one processor the calibration data to determine the tracking information in order to accurately register the position of the model as taught by Beck (Beck, Para 16).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ferro and Johnson as applied to claim 1 above, and in further view of Baumgartner et al. (US20140303486, hereafter Baumgartner).
Regarding claim 23, Ferro discloses all of the limitations of claim 1 as discussed above.
Ferro as modified by Johnson above further discloses wherein the overlay model is a 3D model defined from pre-operative images of the patient (Ferro, Para 48; “once the pre-operative images are obtained, the pre-operative imaging can be aligned with the collected information of the surface of the bone obtained during surgery to further determine the visual model of the bone based on the aligned pre-operative imaging with the collected information of the surface of the bone. Geometry from the pre-operative imaging can be matched with geometry of actual anatomy of the patient by performing point cloud analysis and imaging matching”)
Ferro as modified by Johnson above does not clearly and explicitly disclose wherein the pre-operative images of the patient show a diseased human anatomical structure and wherein the overlay model represents the diseased human anatomical structure without a disease.
In an analogous surgical planning system field of endeavor Baumgartner discloses wherein a system overlays images of a diseased human anatomical structure and images of a human anatomical structure without a disease (Baumgartner, Para 318; “When, for example, a healthy change in density (bone, denser tissue) produces in the vicinity of the lesion the same gray scale or color value in the computer image and thus permits precise mapping of the contour, the outer contour of such a non-diseased tissue structure may be precisely mapped with the aid of the image of the assigned healthy structure. Thus, when the “healthy image” is assigned to the “diseased image”, for example by overlapping or mirroring at the plane of symmetry it is accordingly possible to advantage in accordance with the invention, despite the imprecise contour information from the “diseased image”, to obtain a precise distinction between healthy and diseased tissue since it is now simple to establish that it is there where healthy tissue no longer exists, that diseased tissue must commence”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferro as modified by Johnson above wherein the pre-operative images of the patient show a diseased human anatomical structure and wherein the overlay model represents the diseased human anatomical structure without a disease in order to map surgery targets with high accuracy as taught by Baumgartner (Baumgartner, Para 319).
Ferro as modified by Baumgartner above is interpreted as disclosing wherein the overlay model is a 3D model defined from pre-operative images of the patient and the pre-operative images of the patient show a diseased human anatomical structure and wherein the overlay model represents the diseased human anatomical structure without a disease because Ferro overlays pre-operative images of the patient with a model and Baumgartner modifies Ferro so that they are healthy and diseased images.

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ferro et al. (US20170071673, hereafter Ferro) and Pedley et al. (US20160080732, hereafter Pedley).
Regarding claim 24, Ferro discloses in Figures 1 and 14-16 a computer-implemented method to provide augmented reality in relation to a patient (Ferro, Para 28; “The system uses augmented reality with the real time measurement array to assist the surgeon with placement of the cut guides by displaying virtual cutting planes onto a live image of the bone produced in reference to the physical cut guide before the cut guide is fixed into place”), the method comprising:
i. receiving (Figure 14, step 202), by at least one processor (Processors 106), images of a real 3D space containing the patient and one or more targets associated with respective objects and/or anatomical structures of the patient in the real 3D space (Ferro, Para 79; “At block 202, the method 200 includes receiving information, collected by the measurement device(s) 102 and/or the camera(s) 120, of a surface of a bone of a limb of a patient”), the images received from a single optical sensor unit (Ferro measurement devices 102 and/or cameras 120; Para 32 describing several examples) having a field of view of the real 3D space containing the patient and one or more targets (Ferro, Para 81; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space. Position coordinates of the tracked reference points can be determined referenced to the measurement device(s) 102 and/or the camera(s) 120 performing the tracking”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices);
ii. determining tracking information from the images for respective ones of the one or more targets (Ferro, Figure 14; steps 206-208) (Ferro, Para 81-82; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points […] the method 200 includes recognizing a position and a movement of a surgical device in physical space based on tracked reference points positioned on the surgical device”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices);
iii. providing, for simultaneous display on a display screen, i) the images of the real 3D space from the optical sensor; and ii) renderings of an augmented reality overlay; wherein the augmented reality overlay is defined from an overlay model in a computational 3D space and displayed in an initial position and orientation within the field of view of the optical sensor unit as displayed on the display screen (Ferro, Para 83; “At block 210, the method 200 includes providing for display a virtual image overlaid onto the visual model of the bone, and the virtual image includes information for assistance of placement of the surgical device at a position on the bone based on the position and the movement of the surgical device in physical space”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices) (Ferro, Para 94; “as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee”);
vi. registering, by the at least one processor, an anatomical structure of the patient in a computational 3D space by receiving input (Ferro, Para 95; “as shown at block 230, the surgeon will place the implant (tibial then femoral) virtually using the system to best match a natural geometry of the knee. As shown at block 232, different views can be utilized on the software to place the implant virtually, and as shown at block 234, once the implant is correctly positioned (within thresholds set for the surgery), the system can display information for a remainder of the surgery”) to use tracking information to capture a pose of one of the targets in the field of view, the one of the targets attached to the anatomical structure (Ferro, Figure 14, steps 204-210) (Ferro, Para 81-82; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space), wherein the pose defines a position and orientation of the anatomical structure in the real 3D space to generate a corresponding position and orientation of the anatomical structure in the computational 3D space,  (Ferro, Para 81-82; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices); and
associating, in the computational 3D space, a desired position and orientation of the augmented reality overlay relative to the corresponding position and orientation of the anatomical structure (Ferro, Para 94; “as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee. The augmented reality data includes a live direct or indirect view of a physical, real-world environment of the surgery whose elements are augmented (or supplemented) by computer-generated sensory input such as sound, video, or graphics data. In this example, the augmented reality will give the surgeon a real time view of the surgery with scanned data overlaid to help the surgeon precisely place the cut guides. The system may provide an augmented reality display including the live image of the bone in physical space supplemented by a computer-generated graphic of a cutting plane overlaid on the bone, for example”) (Ferro, Para 96; “As shown at block 236, the system can calculate where all cutting guides need to be placed in reference to the scan data. At block 238, interior geometry of the implant is used in reference with planes in which the cut guide uses to calculate positioning of the cut guides”).
Ferro does not clearly and explicitly disclose wherein the overlay is out of alignment with an anatomical structure having one of the targets attached thereto, maintaining an initial pose of the overlay as displayed on the display screen while updating images of the real 3D space on the display screen to update movement of the anatomical structure on the display screen relative to the overlay, and when the anatomical structure on the display screen is in alignment with the overlay, receiving input to use tracking information to capture the pose of the target attached to the anatomical structure.
In an analogous augmented reality system field of endeavor Pedley discloses wherein an overlay is out of alignment with an target structure, maintaining an initial pose of the overlay as displayed on the display screen while updating images of the real space on the display screen to update movement of the target structure on the display screen relative to the overlay (Pedley, Para 19; In one embodiment, a method of calibrating an optical see-through display includes guiding a user to align a first virtual target on the OSD to a real-world target”) (Pedley, Para 27; “the user aligns the calibration marker on the physical screen of the target display by moving with the OSD or moving the real world object in a scene”), and when the target structure on the display screen is in alignment with the overlay, receiving input to capture the pose of the target structure (Pedley, Para 19; “a method of calibrating an optical see-through display […] The method also includes receiving an indication of a correct alignment between the first virtual target and the real-world target”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferro wherein the overlay is out of alignment with an anatomical structure having one of the targets attached thereto, maintaining an initial pose of the overlay as displayed on the display screen while updating images of the real 3D space on the display screen to update movement of the anatomical structure on the display screen relative to the overlay, and when the anatomical structure on the display screen is in alignment with the overlay, receiving input to use tracking information to capture the pose of the target attached to the anatomical structure in order to improve display calibration by allowing a user to perform and confirm alignment as taught by Pedley (Pedley, Para 18 and 27).
Ferro as modified by Pedley above is interpreted as disclosing these limitations in the claim because Ferro obtains registration of a target anatomical structure using an attached target and Pedley modifies Ferro to align a target object with an overlay to register the target.

Regarding claim 26, Ferro as modified by Pedley above discloses all of the limitations of claim 24 as discussed above.
Ferro as modified by Pedley above further discloses in real time and in response to a relative movement of the anatomical structure and the optical sensor unit in the real 3D space, wherein a pose of the anatomical structure target associated with the anatomical structure continuously indicates the position and orientation of the anatomical structure in the real 3D space (Ferro, Para 94; “Next, as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee. The augmented reality data includes a live direct or indirect view of a physical, real-world environment of the surgery whose elements are augmented (or supplemented) by computer-generated sensory input such as sound, video, or graphics data. In this example, the augmented reality will give the surgeon a real time view of the surgery with scanned data overlaid to help the surgeon precisely place the cut guides. The system may provide an augmented reality display including the live image of the bone in physical space supplemented by a computer-generated graphic of a cutting plane overlaid on the bone, for example”):
determining a moved position and orientation of the anatomical structure using the images received from the optical sensor unit (Ferro, Para 94; “Next, as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee.”) (Ferro, Para 52; “The measurement device(s) 102 and/or the camera(s) 120 tracks the reference points 124, 126, and 128 by continuously taking measurements during surgery to identify movement of the bone, and provides information of movement of the bone to the processor(s) 106. The processor(s) 106 can update a viewpoint of the visual model of the bone to reflect the position and the movement of the bone in physical space. In this way, the surgeon will have a visual model of the bone on the display 118 that accurately reflects the position of the bone during surgery”);
updating the aligning of the augmented reality overlay relative to the moved position and orientation of the anatomical structure to determine a moved desired position and orientation of the augmented reality overlay (Ferro, Para 94; “Next, as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee.”) (Ferro, Para 52; “The measurement device(s) 102 and/or the camera(s) 120 tracks the reference points 124, 126, and 128 by continuously taking measurements during surgery to identify movement of the bone, and provides information of movement of the bone to the processor(s) 106. The processor(s) 106 can update a viewpoint of the visual model of the bone to reflect the position and the movement of the bone in physical space. In this way, the surgeon will have a visual model of the bone on the display 118 that accurately reflects the position of the bone during surgery”); and
rendering and providing, for simultaneous display on the display screen, i) the images of the real 3D space from the optical sensor unit; and ii) the augmented reality overlay in response to the moved desired position and orientation of the augmented reality overlay (Ferro, Para 94; “Next, as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee.”) (Ferro, Para 52; “The measurement device(s) 102 and/or the camera(s) 120 tracks the reference points 124, 126, and 128 by continuously taking measurements during surgery to identify movement of the bone, and provides information of movement of the bone to the processor(s) 106. The processor(s) 106 can update a viewpoint of the visual model of the bone to reflect the position and the movement of the bone in physical space. In this way, the surgeon will have a visual model of the bone on the display 118 that accurately reflects the position of the bone during surgery”).

Regarding claim 30, Ferro discloses in Figures 1 and 14-16 a navigational surgery system Ferro, Para 28; “The system uses augmented reality with the real time measurement array to assist the surgeon with placement of the cut guides by displaying virtual cutting planes onto a live image of the bone produced in reference to the physical cut guide before the cut guide is fixed into place”) comprising a computing unit (Processors 106), an optical sensor unit (Ferro measurement devices 102 and/or cameras 120; Para 32 describing several examples) and one or more targets for tracking objects (bone, surface of bone, tracked reference points, and surgical device) by the optical sensor unit providing tracking images having tracking information for said targets and visible images of a procedure in a field of view of the optical sensor unit to the computing unit overlay (Ferro, Para 94; “as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee. The augmented reality data includes a live direct or indirect view of a physical, real-world environment of the surgery whose elements are augmented (or supplemented) by computer-generated sensory input such as sound, video, or graphics data. In this example, the augmented reality will give the surgeon a real time view of the surgery with scanned data overlaid to help the surgeon precisely place the cut guides. The system may provide an augmented reality display including the live image of the bone in physical space supplemented by a computer-generated graphic of a cutting plane overlaid on the bone, for example”), the computing unit having at least one processor configured to:
receive by the at least one processor images of a real 3D space containing the patient and the one or more targets associated with respective objects and/or anatomical structures of the patient in the real 3D space (Ferro, Para 79; “At block 202, the method 200 includes receiving information, collected by the measurement device(s) 102 and/or the camera(s) 120, of a surface of a bone of a limb of a patient”), the images received from a single optical sensor of the optical sensor unit having a field of view of the real 3D space (Ferro, Para 81; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space. Position coordinates of the tracked reference points can be determined referenced to the measurement device(s) 102 and/or the camera(s) 120 performing the tracking”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices);
determine tracking information from the images for respective ones of the one or more targets (Ferro, Figure 14; steps 206-208) (Ferro, Para 81-82; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points […] the method 200 includes recognizing a position and a movement of a surgical device in physical space based on tracked reference points positioned on the surgical device”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices);
provide, for simultaneous display on a display screen, i) the images of the real 3D space from the single optical sensor; and ii) renderings of an augmented reality overlay; wherein the augmented reality overlay is defined from an overlay model in a computational 3D space and displayed in an initial position and orientation within the field of view of the optical sensor unit as displayed on the display screen (Ferro, Para 83; “At block 210, the method 200 includes providing for display a virtual image overlaid onto the visual model of the bone, and the virtual image includes information for assistance of placement of the surgical device at a position on the bone based on the position and the movement of the surgical device in physical space”) (Ferro, Para 78-85 and Figure 14-15; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices) (Ferro, Para 94; “as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee”);
register by the at least one processor an anatomical structure of the patient in the computational 3D space by receiving input (Ferro, Para 95; “as shown at block 230, the surgeon will place the implant (tibial then femoral) virtually using the system to best match a natural geometry of the knee. As shown at block 232, different views can be utilized on the software to place the implant virtually, and as shown at block 234, once the implant is correctly positioned (within thresholds set for the surgery), the system can display information for a remainder of the surgery”) to using a pose of one of the targets in the field of view, the one of the targets attached to the anatomical structure (Ferro, Figure 14, steps 204-210) (Ferro, Para 81-82; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space”), wherein the pose defines a position and orientation of the anatomical structure in the real 3D space to generate a corresponding position and orientation of the anatomical structure in the computational 3D space (Ferro, Para 49; “FIG. 3 illustrates an example visual model 122 of a bone, according to an example embodiment. The visual model shows an outline of the bone in 3D to illustrate features of the bone.”) (Ferro, Para 81; “causing the visual model of the bone to reflect the position and the movement of the bone in physical space”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices) (Ferro, Para 96; “As shown at block 236, the system can calculate where all cutting guides need to be placed in reference to the scan data. At block 238, interior geometry of the implant is used in reference with planes in which the cut guide uses to calculate positioning of the cut guides”); and
associate in the computational 3D space a desired position and orientation of the augmented reality overlay relative to the corresponding position and orientation of the anatomical structure (Ferro, Para 94; “as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee. The augmented reality data includes a live direct or indirect view of a physical, real-world environment of the surgery whose elements are augmented (or supplemented) by computer-generated sensory input such as sound, video, or graphics data. In this example, the augmented reality will give the surgeon a real time view of the surgery with scanned data overlaid to help the surgeon precisely place the cut guides. The system may provide an augmented reality display including the live image of the bone in physical space supplemented by a computer-generated graphic of a cutting plane overlaid on the bone, for example”) (Ferro, Para 96; “As shown at block 236, the system can calculate where all cutting guides need to be placed in reference to the scan data. At block 238, interior geometry of the implant is used in reference with planes in which the cut guide uses to calculate positioning of the cut guides”).
Ferro does not clearly and explicitly disclose wherein the overlay is out of alignment with an anatomical structure having one of the targets attached thereto, maintaining an initial pose of the overlay as displayed on the display screen while updating images of the real 3D space on the display screen to update movement of the anatomical structure on the display screen relative to the overlay, and when the anatomical structure on the display screen is in alignment with the overlay, receiving input to use tracking information to capture the pose of the target attached to the anatomical structure.
In an analogous augmented reality system field of endeavor Pedley discloses wherein an overlay is out of alignment with an target structure, maintaining an initial pose of the overlay as displayed on the display screen while updating images of the real space on the display screen to update movement of the target structure on the display screen relative to the overlay (Pedley, Para 19; In one embodiment, a method of calibrating an optical see-through display includes guiding a user to align a first virtual target on the OSD to a real-world target”) (Pedley, Para 27; “the user aligns the calibration marker on the physical screen of the target display by moving with the OSD or moving the real world object in a scene”), and when the target structure on the display screen is in alignment with the overlay, receiving input to capture the pose of the target structure (Pedley, Para 19; “a method of calibrating an optical see-through display […] The method also includes receiving an indication of a correct alignment between the first virtual target and the real-world target”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferro wherein the overlay is out of alignment with an anatomical structure having one of the targets attached thereto, maintaining an initial pose of the overlay as displayed on the display screen while updating images of the real 3D space on the display screen to update movement of the anatomical structure on the display screen relative to the overlay, and when the anatomical structure on the display screen is in alignment with the overlay, receiving input to use tracking information to capture the pose of the target attached to the anatomical structure in order to improve display calibration by allowing a user to perform and confirm alignment as taught by Pedley (Pedley, Para 18 and 27).
Ferro as modified by Pedley above is interpreted as disclosing these limitations in the claim because Ferro obtains registration of a target anatomical structure using an attached target and Pedley modifies Ferro to align a target object with an overlay to register the target.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ferro et al. (US20170071673, hereafter Ferro), Harrison et al. (US20140168264, hereafter Harrison), and Rochford et al. (US20180197336, hereafter Rochford).
Regarding claim 25, Ferro discloses in Figures 1 and 14-16 a computer-implemented method to provide augmented reality in relation to a patient (Ferro, Para 28; “The system uses augmented reality with the real time measurement array to assist the surgeon with placement of the cut guides by displaying virtual cutting planes onto a live image of the bone produced in reference to the physical cut guide before the cut guide is fixed into place”), the method comprising:
i. receiving (Figure 14, step 202), by at least one processor (Processors 106), images of a real 3D space containing the patient and one or more targets associated with respective objects and/or anatomical structures of the patient in the real 3D space (Ferro, Para 79; “At block 202, the method 200 includes receiving information, collected by the measurement device(s) 102 and/or the camera(s) 120, of a surface of a bone of a limb of a patient”), the images received from a single optical sensor unit (Ferro measurement devices 102 and/or cameras 120; Para 32 describing several examples) having a field of view of the real 3D space containing the patient and one or more targets (Ferro, Para 81; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space. Position coordinates of the tracked reference points can be determined referenced to the measurement device(s) 102 and/or the camera(s) 120 performing the tracking”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices);
ii. determining tracking information from the images for respective ones of the one or more targets (Ferro, Figure 14; steps 206-208) (Ferro, Para 81-82; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points […] the method 200 includes recognizing a position and a movement of a surgical device in physical space based on tracked reference points positioned on the surgical device”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices);
iii. providing, for simultaneous display on a display screen, i) optical sensor images of the real 3D space from the optical sensor unit; and ii) renderings of an augmented reality overlay; wherein the augmented reality overlay is defined from an overlay model in a computational 3D space and displayed in an overlay position and orientation relative to a pose of an overlay target in the field of view of the optical sensor unit (Ferro, Para 83; “At block 210, the method 200 includes providing for display a virtual image overlaid onto the visual model of the bone, and the virtual image includes information for assistance of placement of the surgical device at a position on the bone based on the position and the movement of the surgical device in physical space”) (Ferro, Para 78-85 and Figure 14-15; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices) (Ferro, Para 94; “as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee”);
vi. registering, by the at least one processor, an anatomical structure of the patient in the computational 3D space (Ferro, Para 95; “as shown at block 230, the surgeon will place the implant (tibial then femoral) virtually using the system to best match a natural geometry of the knee. As shown at block 232, different views can be utilized on the software to place the implant virtually, and as shown at block 234, once the implant is correctly positioned (within thresholds set for the surgery), the system can display information for a remainder of the surgery”) using tracking information to capture a registration lock pose of the overlay target and a registration pose of an anatomical structure target associated with the anatomical structure (Ferro, Figure 14, steps 204-210) (Ferro, Para 81-82; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space”), the input received to affect an aligning when said augmented reality overlay is aligned with an initial position and orientation of the anatomical structure in the real 3D space, generating a corresponding position and orientation of the anatomical structure in the computational 3D space comprising the aligning from the initial position and orientation of the anatomical structure in the real 3D space (Ferro, Para 49; “FIG. 3 illustrates an example visual model 122 of a bone, according to an example embodiment. The visual model shows an outline of the bone in 3D to illustrate features of the bone.”) (Ferro, Para 81; “causing the visual model of the bone to reflect the position and the movement of the bone in physical space”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices) (Ferro, Para 96; “As shown at block 236, the system can calculate where all cutting guides need to be placed in reference to the scan data. At block 238, interior geometry of the implant is used in reference with planes in which the cut guide uses to calculate positioning of the cut guides”); and
vii. associating, in the computational 3D space, a desired position and orientation of the augmented reality overlay relative to the corresponding position and orientation of the anatomical structure for use when subsequently rendering the augmented reality overlay (Ferro, Para 94; “as shown at block 226, cameras will capture images and overlay the scanned bone onto the images of the actual bone, and as shown at block 228, when the knee moves (such as repositioning during surgery), the scan data will move with the knee. The augmented reality data includes a live direct or indirect view of a physical, real-world environment of the surgery whose elements are augmented (or supplemented) by computer-generated sensory input such as sound, video, or graphics data. In this example, the augmented reality will give the surgeon a real time view of the surgery with scanned data overlaid to help the surgeon precisely place the cut guides. The system may provide an augmented reality display including the live image of the bone in physical space supplemented by a computer-generated graphic of a cutting plane overlaid on the bone, for example”) (Ferro, Para 96; “As shown at block 236, the system can calculate where all cutting guides need to be placed in reference to the scan data. At block 238, interior geometry of the implant is used in reference with planes in which the cut guide uses to calculate positioning of the cut guides”).
Ferro does not clearly and explicitly disclose wherein responsive to movement of the overlay target in the real 3D space while the anatomical structure of the patient to which the overlay relates remains stationary in the real 3D space, updating the overlay position and orientation of the overlay on the display screen while updating images of the real 3D space on the display screen to update movement of the overlay on the display screen relative to the anatomical structure; and when the anatomical structure on the display screen is in alignment with the overlay, receiving input to use tracking information to capture the pose of the target attached to the anatomical structure.
In an analogous medical imaging system field of endeavor Harrison discloses updating an overlay position and orientation of the overlay on a display screen while updating images of real space on the display screen to update movement of the overlay on the display screen relative to a target; and when the target on the display screen is in alignment with the overlay, receiving input to use tracking information to capture the pose of the target (Harrison, Para 95; " the user may utilize the adjuster 87 to align (such as by overlapping) the RFM 48 and VFM 50 by moving the VFM 50 to overlap the RFM 48" ) (Harrison, Para 29; “The term “adjust” primarily may be considered to consist of an electronic adjustment internal to the augmented reality device, such that it applies correction data to the current location and orientation information that the AR device is representing internal as the AR device location and orientation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferro to include updating the overlay position and orientation of the overlay on the display screen while updating images of the real 3D space on the display screen to update movement of the overlay on the display screen relative to the anatomical structure; and when the anatomical structure on the display screen is in alignment with the overlay, receiving input to use tracking information to capture the pose of the target attached to the anatomical structure in order to allow for calibration of the virtual objects with the real world objects as needed as taught by Harrison (Harrison, Para 9 and 95).
In an analogous augmented reality system field of endeavor Rochford discloses responsive to movement of an overlay target in the real 3D space while the rest of the 3D space remains stationary in the real 3D space and updating the overlay position and orientation of the overlay on the display screen (Rochford, Para 122-125; "In operation 1405, the AR device 320 identifies a physical object 310 in image data as a marker object 300. [...] In operation 1410, the AR device 320 displays an overlay 315 on the marker object 300 on the display of the AR device 320. [...] In operation 1415, the AR device 320 tracks movement of the marker object 300. [...] In operation 1420, the AR device 320 adjusts the overlay 315 on the display based on the motion of the marker object 300.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferro as modified by Harrison above to include responsive to movement of the overlay target in the real 3D space while the anatomical structure of the patient to which the overlay relates remains stationary in the real 3D space in order to allow an overlay to be more easily moved to a tracked object as taught by Rochford (Rochford, Para 37).
Ferro as modified by Harrison and Rochford above is interpret as disclosing these limitations in the claim because Harrison modifies Ferro adjust the position of the overlay, and Rochford modifies Ferro to move the overlay using a target marker.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ferro and Pedley as applied to claim 24 above, and in further view of Chuanggui et al. (US20070018975, hereafter Chuanggui).
Regarding claim 27, Ferro as modified by Pedley above discloses all of the limitations of claim 24 as discussed above.
Ferro as modified by Pedley above does not clearly and explicitly disclose prior to performing steps i to vii. performing an initial registration of the anatomical structure, an initial aligning of the augmented reality overlay to the anatomical structure using the initial registration and an initial rendering and providing such that the augmented reality overlay and anatomical structure are misaligned in the images of the real 3D space when displayed; and receiving input to perform a re-registration to perform steps i to iv.
In an analogous mapping of virtual models of patient anatomy field of endeavor Chuanggui discloses performing an initial registration of a structure prior to performing a refined registration, an initial aligning of the augmented reality overlay to the structure using the initial registration and an initial rendering (Changhui, Para 8; “In such a process, an initial alignment can be carried out that substantially maps the virtual model to the real object. Then, a refined alignment can be carried out which aims to bring the virtual model into complete alignment with the real object”) (Changhui, Para 102; “In order to begin an initial registration procedure in which the position of virtual model 100 of a head can be substantially mapped to the position of the patient's real head 10 in real coordinate system 11”); and
providing such that virtual model and the structure are misaligned (Chuanggui, Para 119; “Any slight unsteadiness in the hand of a user may lead to imperfect alignment between head 10 and virtual model 100. Inaccurate alignment may also result from difficulty in placing the tip of the probe 74 at the very same point on the patient as was selected using the planning station computer, as described above. In the present example, it may be difficult to locate a single unambiguous point that represents the tip of the nose, or for example, the bridge of the nose as depicted in FIG. 12. Thus, it is likely that following initial registration, there would remain some misalignment between head 10 and virtual model 100, and there is thus an unsatisfactory amount of overlay error, due to registration error. In order to improve the alignment, in exemplary embodiments of the present invention, a procedure of refined registration can, for example, subsequently be carried out”), and
receiving input to perform a re-registration (Changhui, Para 119-121; “In order to improve the alignment, in exemplary embodiments of the present invention, a procedure of refined registration can, for example, subsequently be carried out […] With reference to FIG. 8, a user can begin a refined registration process by indicating to the navigation software that refined registration is to begin”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferro as modified by Pedley above to include prior to performing steps i. to vii. performing an initial registration of the anatomical structure, an initial aligning of the augmented reality overlay to the anatomical structure using the initial registration and an initial rendering and providing such that the augmented reality overlay and anatomical structure are misaligned in the images of the real 3D space when displayed; and receiving input to perform a re-registration to perform steps i to iv in order to improve alignment errors due as taught by Chuanggui (Chuanggui, Para 119-121).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ferro and Pedley as applied to claim 30 above, and in further view of Hladio et al. (US20150038836, hereafter Hladio) and Sauer (US20020163499).
Regarding claim 31, Ferro as modified by Pedley above discloses all of the limitations of claim 30 as discussed above.
Ferro as modified by Pedley above further discloses wherein the anatomical structure comprises a first anatomical structure and the one of the targets attached to the first anatomical structure comprises a first one of the targets, and wherein the system comprises: receiving images with targets mounted to an anatomical structure of the patient; and tracking the anatomical structure to which the one of the targets is attached (Ferro, Para 31; “The measurement device(s) 102 may collect information of a surface of a bone of a limb of a patient, track one or more reference points positioned on one or more bones or an anatomy of the patient”).
Ferro does not disclose a platform to selectively, removably and rigidly attach one of the optical sensor unit and one of the targets to a second anatomical structure of the anatomy of the patient, the platform comprising a body having at least one surface, the at least one surface configured to provide an optically trackable pattern, a repeatable optical sensor mount and a repeatable target mount, wherein the optically trackable pattern extends into a field of view of the optical sensor unit when mounted to the platform; and wherein: a spatial relationship between the optically trackable pattern and the repeatable target mount is predefined by a target-pattern definition; and the computing unit is configured to: receive first images including the optically trackable pattern features when the optical sensor unit is mounted to the platform; perform operations to calculate a pose of the optically trackable pattern; and perform operations to calculate the pose of the repeatable target mount based on the pose of the optically trackable pattern and the target-pattern definition.
In an analogous surgical guidance field of endeavor Hladio discloses a pair of platforms (femur platform 216 and pelvic platform 208) to selectively, removably and rigidly attach one of the optical sensor unit and a target to a first and second anatomical structure (femur and pelvic bone) of an anatomy of a patient (Hladio, Para 42; “The femur platform 216 and pelvic platform 208 are mounted to their respective bones, in order to provide rigid structures for the sensor 202 and target 210 of the system 200. The beacon 214 (coupled with the target 210) is preferably mounted onto the femur platform 216”), the platforms comprising a body having at least one surface, the at least one surface configured to provide an optically trackable pattern (Hladio, Para 73; “The target 210 provides a precise and identifiable pattern for pose tracking by the sensor during operation of system 200”), a repeatable optical sensor mount (Hladio, Para 42; “The femur platform 216 and pelvic platform 208 are mounted to their respective bones, in order to provide rigid structures for the sensor 202 and target 210 of the system 200”) and a repeatable target mount (beacon 214), wherein the optically trackable pattern extends into a field of view of the optical sensor unit when mounted to the platform (Hladio, Para 39; “The target is visible to the optical sensor, and has an identifiable pattern”); and wherein:
a spatial relationship between the optically trackable pattern and the repeatable target mount is predefined by a target-pattern definition (Hladio, Para 39; “he target is visible to the optical sensor, and has an identifiable pattern. By processing the image output of the sensor, and with a priori knowledge of the target's pattern geometry, the workstation 218 is able to calculate relative pose”) (Hladio, Para 73; “The front of the target 210 has a pattern of markers 1306. The pattern of markers (which could include lines, circles, etc) may employ redundancy, such that if the target is partially occluded by debris (e.g. blood splatter), then the tracking system can still function. The markers 1306 are identifiable to the sensor 202 and may comprise a retro-reflective material (where the sensor 202 provides an illumination source). The markers are precisely positioned on the target substrate 1308”); and
the computing unit is configured to:
receive first images including the optically trackable pattern features when the optical sensor unit is mounted to the platform (Hladio, Para 39; “he target is visible to the optical sensor, and has an identifiable pattern. By processing the image output of the sensor, and with a priori knowledge of the target's pattern geometry, the workstation 218 is able to calculate relative pose”);
perform operations to calculate a pose of the optically trackable pattern (Hladio, Para 39; “he target is visible to the optical sensor, and has an identifiable pattern. By processing the image output of the sensor, and with a priori knowledge of the target's pattern geometry, the workstation 218 is able to calculate relative pose”);
perform operations to calculate the pose of the repeatable target mount based on the pose of the optically trackable pattern and the target-pattern definition (Hladio, Para 39; “the target is visible to the optical sensor, and has an identifiable pattern. By processing the image output of the sensor, and with a priori knowledge of the target's pattern geometry, the workstation 218 is able to calculate relative pose”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferro as modified by Pedley above to include a pair of platforms to selectively, removably and rigidly attach one of the optical sensor unit and one of the targets to a second anatomical structure of the anatomy of the patient, the platforms comprising a body having at least one surface, the at least one surface configured to provide an optically trackable pattern, a repeatable optical sensor mount and a repeatable target mount, wherein the optically trackable pattern extends into a field of view of the optical sensor unit when mounted to the platform; and wherein: a spatial relationship between the optically trackable pattern and the repeatable target mount is predefined by a target-pattern definition; and the computing unit is configured to: receive first images including the optically trackable pattern features when the optical sensor unit is mounted to the platform; perform operations to calculate a pose of the optically trackable pattern; and perform operations to calculate the pose of the repeatable target mount based on the pose of the optically trackable pattern and the target-pattern definition in order to accurately monitor surgical sites intra-operatively as taught by Hladio (Hladio, Para 4).
Ferro as modified by Pedley and Hladio above does not disclose wherein the sensor and the trackable pattern are attached.
In an analogous surgical navigation system field of endeavor Sauer discloses wherein a sensor and a trackable marker are attached (Sauer, Para 35; “Referring to FIGS. 4 a and 4 b, the field of view of the tracking camera 401 includes four non-collinear marker points 405-408 on the workspace frame 402. Any number of markers can be used, preferably a number is used to enable tracking in six degrees of freedom. The markers define a common coordinate system for the workspace. The markers are used to determine the pose of the tracking camera in the common coordinate system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferro as modified by Pedley and Hladio above wherein the sensor and the trackable pattern are attached in order to allow for augmented graphics to be registered accurately as taught by Sauer (Sauer, Para 35).
Ferro as modified by Pedley, Hladio, and Sauer above is interpreted as disclosing receiving second images when the optical sensor unit is removed from the platform and the second one of the targets is mounted to the platform, the second images including the second one of the targets mounted to the platform; and track the second anatomical structure to which the second one of the targets is attached because Ferro discloses receiving images with only targets attached to the anatomical structure and Hladio discloses that that the optical sensor is removably attached so after performing the steps in Hladio they optical sensor would be removed.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ferro and Pedley as applied to claim 24 above, and in further view of Otto et al. (WO2017204832, hereafter Otto) and Rochford et al. (US20180197336, hereafter Rochford).
Regarding claim 31, Ferro as modified by Pedley above discloses all of the limitations of claim 30 as discussed above.
Ferro as modified by Pedley above further discloses wherein: the optical sensor unit is associated to the anatomical structure (Ferro measurement devices 102 and/or cameras 120; Para 32 describing several examples) (Ferro, Para 81; “At block 206, the method 200 includes recognizing a position and a movement of the bone in physical space based on tracked reference points positioned on the one or more of the bone or the anatomy of the patient and causing the visual model of the bone to reflect the position and the movement of the bone in physical space. Position coordinates of the tracked reference points can be determined referenced to the measurement device(s) 102 and/or the camera(s) 120 performing the tracking”) (Ferro, Para 78-85 and Figure 14; describing creating a model of a bone and surgical device using an image to track their position and movement using received measurements from cameras and measurement devices).
Ferro as modified by Pedley above does not clearly and explicitly disclose wherein the anatomical structure to which the target is attached is a second anatomical structure and the method further comprises, prior to performing steps i to vi, performing a registration of the other anatomical structure to the computation 3D space; and the method includes for step iii, determining the initial position and orientation of the overlay from any one of: a default position relative to the optical sensor unit, a default position relative to registration axes or a location of the target attached to the second anatomical structure.
In an analogous 3D modeling of a patient field of endeavor Otto discloses initial performing registration of a first anatomical structure (bone) and the performing registration of a second anatomical structure (cartilage) (Otto, Para 147; "intraoperatively registering the cartilage condylar surfaces of the actual patient bones to the patient bone models employed in the preoperative planning. By so accounting for the cartilage thickness").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the anatomical structure to which the target is attached is a second anatomical structure and the method further comprises, prior to performing steps i to vi, performing a registration of the other anatomical structure to the computation 3D space in order to update the model of the second anatomical structure relative to the first anatomical structure for greater accuracy as taught by Otto (Otto, Para 147).
In an analogous augmented reality system field of endeavor Rochford discloses determining the initial position and orientation of the overlay from a location of a target (Rochford, Para 122-125; "In operation 1405, the AR device 320 identifies a physical object 310 in image data as a marker object 300. [...] In operation 1410, the AR device 320 displays an overlay 315 on the marker object 300 on the display of the AR device 320. [...] In operation 1415, the AR device 320 tracks movement of the marker object 300. [...] In operation 1420, the AR device 320 adjusts the overlay 315 on the display based on the motion of the marker object 300.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferro as modified by Harrison above to include determining the initial position and orientation of the overlay from a location of the target in order to allow an overlay to be more easily moved to a tracked object as taught by Rochford (Rochford, Para 37).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ferro, Harrison, and Rockford as applied to claim 25 above, and in further view of Doornenbal et al. (US20170017301, hereafter Doornenbal).
Regarding claim 33, Ferro as modified by Harrison and Rockford above discloses all of the limitations of claim 25 as discussed above.
Ferro as modified by Harrison and Rockford above does not clearly and explicitly disclose prior to performing steps i to vii: performing an initial registration of the anatomical structure, an initial aligning of the augmented reality overlay to the anatomical structure using the initial registration and an initial rendering and providing of the overlay such that the augmented reality overlay and anatomical structure are misaligned in the images of the real 3D space when displayed; and receiving input to perform a re-registration to perform steps i to iv, wherein in relation to step iii, the overlay target is associated with the overlay position and orientation of the overlay when misaligned with the anatomical structure and steps iv to vii, when performed, align the overlay with the anatomical structure.
In an analogous augmented reality system field of endeavor discloses performing an initial registration of an object which is misaligned, and receiving input to perform a re-registration fix the misalignment (Doornenbal, Para 34; "For example, wireframe graphics (i.e., wireframes, virtual wireframes, wireframe models, etc.) may be overlaid onto the image of the object so that a user can understand dimensioning results (e.g., what has been dimensioned, how an object has been dimensioned, etc.)", Doornenbal, Para 38; "provide a user with a convenient and intuitive interface for adjusting or otherwise interacting with the results from the wireframes", Doornenbal, Para 48; "The user may adjust the wireframe 4 with the tweezer 6 so that it better fits the object 4").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferro as modified by Harrison and Rockford above wherein, prior to performing steps i to vii: performing an initial registration of the anatomical structure, an initial aligning of the augmented reality overlay to the anatomical structure using the initial registration and an initial rendering and providing of the overlay such that the augmented reality overlay and anatomical structure are misaligned in the images of the real 3D space when displayed; and receiving input to perform a re-registration to perform steps i to iv, wherein in relation to step iii, the overlay target is associated with the overlay position and orientation of the overlay when misaligned with the anatomical structure and steps iv to vii, when performed, align the overlay with the anatomical structure in order to allow a user to correct misalignment as needed as taught by Doornenbal (Doornenbal, Para 4-7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793